UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6633


TEDDY WOLDELASSIE ARAYA,

                  Petitioner – Appellant,

             v.

GENE JOHNSON, Director, Virginia Department of Corrections,

                  Respondent – Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cv-00303-HEH)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Teddy Woldelassie Araya, Appellant Pro Se.     Leah A. Darron,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Teddy Woldelassie Araya seeks to appeal the district

court’s    order    denying    relief       on   his     28    U.S.C.      § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                            See 28 U.S.C.

§ 2253(c)(1) (2006).          A certificate of appealability will not

issue     absent    “a   substantial         showing          of    the    denial    of     a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)         (2006).        A

prisoner     satisfies        this        standard       by        demonstrating         that

reasonable    jurists       would     find       that    any        assessment      of     the

constitutional      claims    by     the    district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We

have independently reviewed the record and conclude that Araya

has not made the requisite showing.                       Accordingly, we deny a

certificate    of    appealability          and      dismiss        the    appeal.          We

dispense     with    oral     argument       because          the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2